The opinion of the court was delivered by
Dixon, J.
The motive for this enactment it is not easy to perceive, but its effect seems to be that for which the plaintiff contends, to make a teacher’s contract for a month’s service at a monthly salary — a contract for a service of twenty school days, or four weeks of five school days each, and a month’s salary for such a service.
Conceding this, however, there is no error in the judgment, for the reason that the state of the case did not show how many “ school days,” or “ weeks of five school days each,” the plaintiff had served. Certainly it could not be assumed that every day in the year (except legal holidays) was a school day, or that there were five school days in every week of the year. A more rational presumption from the facts appearing would be that the payment of the stipulated salary for every calendar month in the year, accepted by the plaintiff for so long a time without objection, was equivalent to the same monthly salary for every statutory school month. Vacations amounting to four weeks in each year would render the compensation, reckoned on either basis, the same.
The judgment should be affirmed.
*569For affirmance — The Chancellor, Abbett, Dixon, Garrison, Lippincott, Magie, Reel, Bogert, Brown. 9.
For reversal — None.